 

AMENDMENT NO. 1 TO LICENSE AGREEMENT

 

This Amendment No. 1 to the License Agreement (“Amendment”), having an effective
, date of April 7, 2014 (“Amendment Effective Date”), is made and entered by and
between Ohio State Innovation Foundation, located at 1524 North High Street,
Columbus, Ohio 43201 (“OSIF”) and Microlin Bio, Inc., a New York based
corporation located at 302A West 12th, New York, NY 10014 (“Licensee”).

 

BACKGROUND

 

OSIF and Licensee entered into a Patent & Technology License Agreement dated
September 6, 2013 (“License Agreement”) with respect to OSIF # A2014-0294; and

 

OSIF and Licensee would like to amend and modify the License Agreement as
identified below and such amendment shall be incorporated as part of the License
Agreement.

 

The parties agree as follows:

 

1.Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the License Agreement.

 

2.In Section 1, Patent Rights/Technology Rights shall be amended to include the
information below:    

App. No./

Date of

Filing

[Tech ID#]

  Title   Inventor(s)  

Jointly Owned?

(Y/N; if Y, with

whom?)

  Prosecution Counsel

61/975,366

April 4, 2014

[2014-218]

  Lipid Nanoparticle Compositions and Methods of Making and Methods of Using the
Same   R. Lee   x No   MacMillan, Sobanski, and Todd LLC

 

 

3.In Section 3.1(a), “Patent expenses due upon Effective Date” shall be amended
to include the information below:    

Patent expenses

due upon

Effective Date

  Amount  

based on invoices received

as of:

Tech ID#2014-218   Current Estimate: $8,500 – invoice for 4/04/14 filing not yet
received   Reimbursement of past patent cost and future patent cost due upon
Licensee receipt of invoice from OSIF

 

1 of 3

 

 

4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute an agreement, notwithstanding that all parties are not signatories to
the same counterpart.

 

5.Continued Force and Effect. Except as provided in this Amendment, all terms,
conditions, and provisions of the License Agreement shall remain and continue in
full force and effect as provided therein.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
effective as of the Amendment Effective Date.

 

[AUTHORIZED SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

2 of 3

 

 

OHIO STATE INNOVATION FOUNDATION   MICROLIN BIO, INC.           By: /s/ Timothy
R. Wright   By: /s/ Joseph Hernandez           Name: Timothy R. Wright   Name:
Joseph Hernandez           Title: President   Title: CEO & President          
Date: 4-8-14   Date: 4-10-14

 

3 of 3

